Order entered March 18, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-00463-CR

          GERALD JEFFERSON MUNOZ MONTANO, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F18-00457-Y

                                   ORDER

      Based on the Court’s opinion of this date, we GRANT appointed counsel

Sharita Blacknall’s February 13, 2020 motion to withdraw. We DIRECT the Clerk

to REMOVE Ms. Blacknall as counsel of record in this appeal.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this

order. Appellate counsel shall review the record and file a brief addressing any
issues noted in the opinion issued in this case as well as any other grounds that

might arguably support the appeal within FORTY DAYS of the date of counsel’s

appointment.

      We ORDER court reporter Trashuna Salaam to file a supplemental

reporter’s record containing a true and correct playable copy of State’s Exhibit #5,

Blanca Espinosa’s Dashcam video offered, admitted, and played at trial, with TEN

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Trashuna Salaam, court

reporter, Criminal District Court No. 7; Sharita Blacknall; the Dallas County

District Attorney’s Office, Appellate Division, and appellant Gerald Jefferson

Munoz Montano, TDCJ#02257354, Telford Unit, 3899 Hwy 98, New Boston, TX

75570.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the order appointing new counsel is received

or the Court deems it appropriate to do so.



                                              /s/   CORY L. CARLYLE
                                                    JUSTICE